On the Merits.
PROYOSTY, J.
Plaintiff brought suit, coupled with an ancillary injunction. By an interlocutory judgment the' injunction was dissolved, and plaintiff appealed, and perfected the appeal. Later, the suit was tried on the merits, and was dismissed, and plaintiff appealed. In this court, defendant moved to *155dismiss both appeals, because of informalities. The court found the first appeal, that from the judgment dissolving the injunction, had been regular, and as a consequence overruled the motion to dismiss as to it, but found, on the contrary, that the other appeal, that from the judgment on the merits, was informal, and as a consequence dismissed it. The ancillary injunction comes now to be considered on the merits, and, since the suit to which it was ancillary has been dismissed, there can be done but one thing, and that is dismiss the present appeal, which has now nothing to rest on.
Appeal dismissed.